Citation Nr: 1517922	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  10-17 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for prostate cancer.

2.  Entitlement to service connection for Parkinson's disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Lawson, Counsel



INTRODUCTION

The Veteran served on active duty in the Air Force from May 1961 to July 1984.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and January 2011 rating decisions by a Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the Veteran set foot in Vietnam during the Vietnam Era.  

2.  He now has disabling manifestations from prostate cancer or its residuals, and from Parkinson's disease. 


CONCLUSIONS OF LAW

The criteria for service connection for prostate cancer and Parkinson's disease are met.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  As the claims have been granted, no further notification or assistance is necessary, and deciding the appeals is not prejudicial to the Veteran.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet.App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Service connection may be awarded on a presumptive basis for certain chronic diseases listed in 38 C.F.R. § 3.309(a) that manifest to a degree of 10 percent within 1 year of service separation or during service and then again at a later date.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir.2013).  Malignant tumors and organic diseases of the nervous system are listed as chronic diseases.  Evidence of continuity of symptomatology may be sufficient to invoke this presumption if a claimant demonstrates (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet.App. 488, 496-97(1997)); see 38 C.F.R. § 3.303(b).

If a Veteran served in the Republic of Vietnam during the Vietnam Era, he or she is presumed to have been exposed to herbicide agents.  38 C.F.R. § 3.307(a)(6)(iii).  VA currently recognizes prostate cancer and Parkinson's disease as associated with exposure to herbicides.  See 38 C.F.R. § 3.309(e).

The Veteran has current diagnoses of prostate cancer or its residuals as well as of Parkinson's disease as reflected by 2001 and more recent medical records.  

The Veteran's service discharge certificate from his May 1969 to May 1973 period of active duty in the Air Force contains the following in a "REMARKS" section:  "Korea - No Vietnam-Yes Indochina Yes".  There is no elaboration on this in the document.  It does not indicate whether he was awarded any of the decorations or medals indicative of service in Vietnam.  The document indicates that his specialty was 43171 Acft Mech.  His July 1984 service discharge certificate indicates that he was an E7 Master Sergeant who had the same specialty as earlier indicated.  A number of decorations, medals, and educational achievements were listed.  

In July 2007, the Veteran indicated that he had had Vietnam tours between 1969 and 1973.  In October 2007, he indicated that he was part of flight crews that went in and out of Vietnam.  In November 2007, he indicated that he had been a crew chief on C-130's and had worked during combat tours in Vietnam.  In March 2009, he stated that he "definitely set foot on Vietnam soil."  Letters of record from him from October 2009 and more recently show his attempts to obtain service department records proving he had temporary duty in Vietnam.  In February 2010, he stated that he was on temporary duty to Vietnam and Indochina on several occasions while in service.  He identified one flight schedule as on a C-130 from Warner Robbins Air Force Base to Ching Chan Kang Air Force Base to Tan Son Nhut (Vietnam) from August to November 1972.  In April 2010, he indicated that he tried to get his temporary duty orders, but that they had been destroyed by the Air Force.  At the time of a February 2011 VA audiometric examination, he reported service as a crew chief with a couple of overnight deployments to Vietnam.  

Based on the evidence, the Board finds that presumptive service connection is warranted for the Veteran's prostate cancer and/or its residuals as well as for his Parkinson's disease, on an Agent Orange exposure basis.  The Veteran's DD Form 214 from his May 1969 to May 1973 period of service fairly suggests that he had service on land in Vietnam during the Vietnam Era.  It seems to indicate that he served in Vietnam.  As he was in the Air Force and a C-130 crew chief, it would appear that he was on aircraft that landed on land in Vietnam.  This is considered to be setting foot in Vietnam and accords with his March 2009 statement that he definitely set foot in Vietnam.  To summarize, the Board finds that there is credible evidence that the Veteran set foot on land in the Republic of Vietnam during the Vietnam Era, and he now has prostate cancer or its residuals, as well as Parkinson's disease.  Accordingly, presumptive service connection for prostate cancer and Parkinson's disease based on Agent Orange exposure in Vietnam is granted.  



ORDER

Service connection for prostate cancer and Parkinson's disease is granted.



____________________________________________
Michael Martin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


